OFFICE   OF   THE   ATTORNEY      GENERAL        OF   TEXAS
                                         AUSTIN




&onorable 01~ R. Van Zandt
county Attommy
crayson coanty
s~onmn, Texas
Dear Sir;                                    Opinion     No. O-7061
                                             RI:       Doam tlu




    or      th                       000.d   tb0r00n     ~8   ror      no   08rt.m
    tl.m.  At what tirr in +lar or the abora                   taotcrwould
    an appolnlmnt bo tanainatoa?*
HonorableOlan R. Van Zandt, Page 2


         You snalosad a letter to you from J. N. Dlokson, County
Judge.whiah reads in part 6a followa:
         "For your informationr
    Mltrr b lf wea 4 a l.yllaotad Oonatablo of Justlor Eroolnot
    No. 6, Grafson Gounty at the Ganaral Blootion oi Nwembsr
    7, 19&4, and quallfi84a a la~4~Ocmat41blr on January 1, 1945.
    Under Artlole 6679 a RCS, said Oonateble would be lntltlrd
    to one 4rput.yupon oomplfanoa with the etatutrs in making
    rsquart therotor.Vo.5, Page 124 ComrelwIo~rm' Court
    mloutsr or Or&yam Countyhas r~oomlad tharaoa tha raquaat
    oi Walter Self ror a daputr ooxmtabla an4 the Oaurtr approval
    thenof an4 reada ar r0iimttt
                                    u*Norombor 1, 1945
    Court in 8prolal Sraeion on thin the 1 day Or Nomnhrr, AeD.
    1945,
                                                  "'Whitemboro,.Toxaa
                                                    Ootobar 20, 1945
    T36ata or mxar
    countyor wayrim
    “To the hasty kmmisslon~ra or Grapeon CounDf.
    Thla la to oortify that I am in ma4 of a deputy Oonatabla
    to help lnioraa.tha law in my Pnolnot an4 ~00~14mepeat-
    fully a8k you to appoint J. W. lCam4rp 48 BW deputy.
         Thle appointmentwill meat the approval of Jwtloa
    of Fbaoe hare.
                                    W6lt.m Sali
                                    Condablr maot. 6
    *Approved by C, $. SirPpaon,
               /8/ 0. L. slapon"
        Aftar  4ur oonsl4rrationby the Co&t                 the above appli-
    oation io graute4!Q
             “In   tiar   or   tbs   abovs   reotsa

         "(1) Dose the Oodssloners Court hare authority
    to r~acin4 tha appointmentof mai4 daputp Oonatabla,
    J. Vt.Kana4y?
             "(2) The Constablr, \ialtsrsslr,            18 ooapansatcldby
    ras8     or 0rri00 and not from tha orrioam            Salary rund.
HofiOrf3ble    Glen R. Van Zendt, Iags 3


     If he does not petition the CommissionersCourt ee pro-
      vi444 in Art.   3902 R. c.s. for a daputy Conetablaror
     1946--would    the ieot thet hs 414 not patltlon durlw
     January 1946 void th* deputation of daputy, J. v/.Knnedy
     and would ha be without authority to act as daputy oon-
     atabla until1a raquaet wee,meda to tha Oommlaalonara
     Court end eel4 raquast lpprorad by tha Court?
          "(3) The patltlon to appoint a oonatabla   wm for
     no oarteln tlma ae ahown haratofon; At,whet   tima,  In
     vlar or tha abow reots, would hla eppolntmant ba tar-
     mlnatad?"
               Artlola 3902, V.A.O.S., ee awn444 in 1931 ty iioueaBill
NO. 434,      Ch. 214, ma48 in pert, es r0iiw8:
             WArtlola 3902. Khanatar‘tho county jtrdga,ah8rlff.
     oounty olerk, aounty attow,         dlatrlot olark, tax ool-
     laotor,    tax aeaaaeor,  juatloa ‘of paaoa an4 oonatabla
     ehell raqulra tha sarrloaa oi daputlae or eerietentr in
     tha errormanor or h$e dul$ar,       ha mey apply to tha oounty
     OOfJ ealonars     oourt of hla oounty for authority to appoint
     euoh deputlaa~or aselatante, aatti-ng out by eworn applloe-
     tlon tha number na4444, the poaltlon sought to ba ri.l.144,
     an4 the amount to ba pe14. Seld applloatlon ahall be
     aooompenlad by e atetaaant     ahowlng tha probable raoalpta
     and 4laburaamantaor tha ofrl00;. . . .*
This eman4mant wee approwd lday26, 1931.
         House Bill No. 850, Ch. 280 waa pad804 by the 42d La&S-
leturaon tha rollowlng day. Thla aot wea latar lnoorporetadln
Vernon'sstatutea ae Article 68m   and 6879b and raada, in part,
a6 r0ii0rat

               %ootlon
                   1.  Tha duly llaota4 oonatabla in laoh
     juetloa praolnot having a alty or town or laae than llght
     thousand (6000) population ecoordlng to the praaadlng
     Fadarel oanaua may appoint ona (1) daputy and no moms
     en4 leo h uetloe praolnot having e olty or town of llght
     thousand 8000) .endlaea then forty thoueend (40,000)
     population eooordlng to tha praoadlng Fadare oaneue may
     appoint two (2) daputlae and no non; an4 ln laoh juetioa
     praolnct having a town or city oi forty thoueand (40,000)
     population or mom eooordlng to the praoadlng Fadarel
     oansus may appoint rive (5) daputlas end no mora, an4 eaoh
     end avary lnatenoa said daputy oonatebles shall qualify
     as required of deputy eherlfre.
go~rablaCJ14nR. Van iknat,     Pe~a 4


           "Sao. 2. Ghan the oonatbbla IIIeaoh en4 ovary lll-
     atanoa   name4 and 4asorlba4
         _ .~---.          1    .    in.the pr404alng   a4otlon or this
    (1 0  a 5n4 u a sa im to a u84lp8p o lntmsntor a deputy or d4putl44,
    es )+a oaao . mmy ba, said oonatabla ahall flrat meka lmlttyn
    applloatlonto the aoamlaalonara        oourt of hla aountfamwang
    that   it  la naoasaary for.auoh oaaatabla to h4ra~the 4aputy
    or 4aputlaa nquaatd In or4rr to properly handle the hua-
    lam88 or his orrlo4 orlglnatl.ae      in t    praolnot in whioh
    aooh nonatabla      haa barn llaokd, glvL       l&o MM  or a&oh
    propoaad ljqdntarr 4114ii tb oamalaalonrn oourt ahall
    rlm%that th oonatablala ln noad or tb deputy or daputlaa
    requaata4 ?c hen4lo the boaln*aa originntine ln*hla prr-
    claot,th4n en4 In t&t         4nnt. an4 lp that 4rant only, th4
    oanmlaalonaraooart ahall a prova an4 00-m             t& appolnt-
    moqt.or~tbadeputy or 4apotf*a provldad by thla sot."
         Eouao   Bill Ho. 850 would oontrol ooar &uaa Bill No. 434
80to the appointmantaor drputy oonstablaa,ror the moron that
it is e lpaolallaw drallng aola1.fwith luoh appoIntPants,whll.g
Eau44BlU No. 434 la 6 general law 4ulw     with tha 49p@.ntna~t4
of aaputloaand laalatanta to oouuty 4n4 pr*olnet otria4ra. Fbrth4r
Eous4MU No. 650 vma p4aaa4 8ubwquantl.yto Boara Bill No. 434.
          In 1935,et thr 2nd 'oallad lsa a lo aor the 44th Le81614tur4
knata Bill No. 5, Ch. 465, In plaoing dirtriot, oounty, an4 pn-
alnotofiloara on e aalnry baala, and in naorlblng their oom-
~naetlon,aman4a4 Artiola   3902 4n4 than s u praaarlbad   the maximum
Mlary to bs pa14 4aputlaa,.eaaiatants,    an4 olarka in counti4e
Occortlingto various population braokata: Th aesm sot, aftar
providing that

         "In all oountl4a in thla Stat4 lu4h praolnct orrioam
    shall oontlnua to ba oo anaatad ror their aajztioaaon a
    r44 haala until th4 CoSaalon4ra~ Court ahall hare dakr-
    mlnad oth8rwlsa In 4ooordanoo with the provlslo~a or Saotlon
    2 or ~118 Ate." Then provl4sd:


                                  roinot offlosr~ era paid a
                                  air ler vlo a aluoh
                                                  , orrlosra.
                                mom 44putlaa or a4alat4nto
    shall make applloetlon to the Commisaionora*Courtfbr
    authority to appoint auoh daputy or 4aputlra, In the
    manner an4 fbrm prsaorlbs&,rorep lloatlona for deputy
    county offlo4ra by Artlola 3902, ii 4vla4d Civil Statutaa
    1925, na emended within the provlelona or thla Aotl. . .*
    (Empheals4aa4a)
Honorable     Glen R. Van Zandt, Z'aP,a
                                      5


              Suoh aot rurthar provldodr



                     dl8trlot attorneya. rhall maui.ra the
     8~~Ior8 of aaputi08,      asslrtahti, and l  mp io y       Inathr
                                                                     a 8
     performanorof hi8 dUtIa8 h8 rhall apply to tlu COW
     miO8IOnem' Ccurt ror authority to appoint 8uoh dapUtir8,
     aasIstant8,and lmployaa8, stating by morn appliootion
     the number Zi88daa,thr pO8itiOllto bo filiOd, the dUtIO8
     to bo porronuod, and the amount tc be paid. 8aIq appll-
     OatiOn   8h011 be aOOOm&UUIid by a 8t8fcmaUt       8horhlg;fha
     prohabla m-1       tS frOm f.88, 00mad8810~,      and OO&~M-
     tim    &I hi 001 P. 9Otaa by 8aia OrflOC  dUriftt.3 th0   ri8Od
     year ati tha probob di8bUr8WWlt8 WhiOh 8hau. ind.UudO.
     all    883.8ri88   a ndlS3OXI888   Or   Said   OmMf   ,ana   8aid   CDUrt
     8ha11nukr it8 ordrr auth0rlcIng the appoInti*& or 8UOh
     d8pUti88, a08irrtcntsana olerks ana rix the ooqerwtion
     to be paid them within the limitations h8mIn pm8Orib.d
     and datanulno the ntmbar to bo appointed a8 In the dir-
     omtlon or 88113ocurt may be proper;. . . .w~~ph8sf8
    added).

           ThU8, it 18.8aOn that In OOUlltir8UhOmin the pmOf.llOt
offiosm am on a far basla the ro~IsIons of Art1018 3902 mquIr-
1~ tha applloatlon for the appointaent or a drputy oonstable to
be by ~8WoTnappllontlon and stating the amcont to be paid and
acoompanladby a atatament ahowing the probable moaipta and dis-
burssmantsor ths ofiics, 18 not applIoat&a, and that in such
COlUltiC8the conatabls woul& maroly hare to fOi1OW tha proTI8ions
or sa$a Artlolo 6w9a which prorIUa8 that the oonetable ehall make
Wdtten  applioation t0 the COlnmi88IOlWr8 Court Of hf8 COUnty Show-
ing that it 18 mo488ary ,tOr 8uOh Oonstabl. t0 hat0 the deputy Or
deputiw  mqu~~t~a   in order to propwly hanala tha bu8lnra8 or
hit30rri0c.
          T~S Oaea of the Sheriff of Salt Laka C&xty v. Board
or Commlaalonersor salt Lake County (sup. Ct. or Utah, 1928) 268
Fao. 783, Involves the power Of tha County cod8aiOMr8’      COUrt
or Salt Lake kunty to suspend or ramova from ottI      deputlae
of the Ownty against their will and that of the aherifl. In
that oa8e tha oourt saldr
Eorrorabls
         G1en R. Van Zandt, Paga 6


          "Whrn tha term or tanura of a public     orrioor
    18 not rixaa by law, tha gsnoral rule 18 that tha
    power or removal or IUllph3lO4,    ml448  oontrollea
    by statute, 18 an inoiaalit   to the power or appolnt-
    larnti &i 8U0h 0480 the OrriM     $8 hold &iris@     thr
    p1a&8Ua Oi the 8UbhOrity     iuabi~@the appOi&kant,
    ana in tha abswoa 0r a 8t4tUt4     on the 8Ubj4Ot      no
    notloa or oharga8 or h8arings are raquirra ror tha
    8u8prn8lOnor rai%xOtal   by the authority appoIntIn@
    th0 orrloer. 22 Barb. C. L. 562-576. T h e    lQpoIutmont
    or thr dQIUtiO8  ham wa8 not ror any rid        or   8t8tad
    term       or                        mat         diVia88           tha       p4rtiCS        18    th@l
    nle      8alonars oontand that tha appokrtiog powsr
           oarioa*
    *as wIti thaa and that they, In legal 8:iiaOt,appoint-
    ;: z       tier, and hnoe that thay h8d thr arftho*
            XG y nupand or mmwa thas~at plaa8ara with
    0r without mire; 4hat thr rhcrlir  ana tha deputiar
    ai   ti uta urge that thr,pow8r or appoIntm8at -a
               as$        t0     8118pMid       Or      mmOV0              thC    dOpUtiC8           m8tCd
   ti
   + h         th8       8h8Firf,         80    10~8          M      th0       OrriM       it8eif          ~68
   mot 8bOiiSbd      or that the pqO8a or n88@88ltj for
   which th e   aeputie8 :mmlppoIntaa no loagsr lXI8tOd.
   a matter not                 hem       olmlmoa             or    Inrolrr6. That                    is     to
    Say, th0  aapUtia8    WerO Mt  8U8JWXLdOd Or                                           MU0Ild     rOr
    ¶w rM8Oll    that  thC PU   084 Or MM88ity                                              rOr   WhiOh
    they wara appointoa noTpongsr                                     rxI8tad.             or haa oea8cd.
        “Tha 8t4tUt4, 84OtiOIl 1461, CCmp. hlW8 Utah 191-7,
   prq4das that 'ovary oounty . . . orfloor . . . may,
   by an&with tha oonrant of ths board of oarnty ooa-
   Qi88fOMr8,                  QpOillt         a8     tiny         64pUti48    4pd 488i8tlUlt8
   a8     My        !M    n8Ca8mry             rOr      th         prOQpt   and   iaithiU1  dir-
   Oharg@ Or tha d&a0                           Of      hi8        OffiOS,‘.           .    .

          ‘Th Cr  lhOriri'8 OrrIO .I8an l1aOtIn Offi Or
   tha 00ttaf, as I8 a80 tha 0rri04 or a oounty OOQ-
   mi88iOMr, and is a oo-ordlnatr orri08 or branoh or
   our oounty gof*rnaant. Xl8 pcware and dUtiS8 am
   pr48Orib44     by atatute,and am similar to those gsn-
   srally prseorlbod by-other wolrtsrnrrtdtoa. In par-
   roming tham, he, ganarally 8peakIng aots ina0pd-
   sntly    or the ‘board  or oounty oomml8sionars arcopt as
   Othsrwi8srsstrlotad an4 lm0iri8a. by 8t4tUt4.        Jsrospt
   by an4 with tha      oonmnt or ths board of oounty oom-
   mI8eionsrs hs may not aaka a binding or
   ment of a deputy or a0put.108,FUKIuntil
Honorable    Glen   R. Van Zandt, Fags 7


      had an6 8UOh deputy has taken the oath of oftlos,
     ha, in 18w, ir not a d4puty and may not not or
      p4rrorm orrioial fuunotions    or orrio    48 suoh.
      till4 the mattar may not b4 entlr4ly ire4 frOa
      doubt, yet ua an of the opinion that propw oon-
      8tZUOtiOnall6 int~.rgrOtCtiOIl   Of 84OtiOn 1461 18
      th8t  It I8 thi oounty orfloar, her4 thr sh4rirr,
     who appoint8 hi8 deputy or doputiar, but that 8uOh
     appointme does not b4oomr 4rr80tiv4         or blndlng
     Until   oonwnkd to by the board Of oounty OOd8-
     8ion4rs and the parson 80 appoiatclah48 tabn th4
     oath or orfloa; and thordora,       whatenr   rumm8ry
     por4r or 8tL8pNiCUI     or remawI   or a deputy may be
     axaroI8ad 18 to b4 lx4roI8ad by thr 8h4riff and
     not by th4 bwrd Of OOUIItyOO11Mi88iOn4r8,        . . .
     Such VIrw i8 4180 In harmony with the provIsIon or
     tha 84otIon that ‘any Offlorr appointing any deputy
     Shall b4 liable ror all orrioial sot8 of 8uch deputy,*
     whloh 18 In moognltlon or tha prInoIpl4 'that there
     .ln ohargs of and rrsponslblafor admInl8terIugtuno-
     tions of gov4rnnant,who 4414ot th4Ir 4xroutIrs sub-
     OrdiNtrs, noad In m88ting their r48poMibIlity to
     hat4 ths power to ramma tho44 whom they appoint'
     (Myrrs   0. Unit44 States,   rupra). Certain It 18
     that   fh8 bo8ra oi oommIa8iOaer8is not nor am any
     or its mambars In any 84IIS4 OiViuy       or Oth4nri88
     llablo ror the official aots Of a deputy ~shrrlff
     but the 8hrrifr Is a0 olrllly lIab14 . . . ."

             In the on88 or Murmy v. fhrrla @nmrIllo Court              of   Civil
Amals,      1938) 112 S. w. 1092, fh8 oourt 84ia at page 1093;

             "The   8t4tUt4   oonfarriog UpOn the 8h8riff thr
     power to appoint daputirs rire4 no       winit     t4rm       .'
     of offlor, but prorid that thi tsnure rhall b4
     st th4 plraoum of the shrrlff, whloh 18 tantamount
     to a prorlalon that both tha appolntmrnt anC tanurr
     ,JrOdi8OrOtiONX.ywlth him . . .*
            W8   th4r4fOre an8war your qu48tIons a4    roii0ti0:

              Th4 comcoi84IonsraCourt do44 not hara th4 authority
ta r44olnd'ihaappolutmsnt of a deputy oonat4blr ma&o In ocmplIano8
eth Artlolo 687% v. A. C. s.    Tha oonatablr maka8 the .appoIntm4nt
'aa is the only parson who oen dlsoh4r&¶ him,
              WCJ4n4mr  your eacond question to the 4ff4ot that
ther?iluL.of th4 conatabla to petition the CoamlsslonsraCourt
in January 1946 do44 not tsrmlnats the appolntmsnt of hI4 deputy
theretofor authorized  by the Commls4ionero Court. A dsputy oon-
‘table is appohted'for no osrtain time,  s4rvc.a at the plaasurs of
. .




      Bonombls Glen R. Van Zandt, Pap,88


      the oonetable,or until the expirationof thr term of ofrIce of
      the ooNtabl4.
               3. Pour third qu48tIon I8 an8rrr4d       to the 4fr4Ot that
      an appOintm¶ntEd4 by a OOn8lXble Will Odly       t¶l-dNtC  up00 thr
      followingoontingrnolas
                           t
                 a.     EbIw dI8Ohar~rdby the Con8t8bla.
                 b.     At the 4xpIratIon or the Corutabla*4 tam or
          orfioa.
               08 By r48Ign8tIonor th4 Con8tablr.
               4. By the death or th4 COn8t4blS.
               a* By n8Ign4tIon or the dapaty.
               r. By death or the dopey.
                   By a judgmant of ou8tcr by a ai8eiOt oourt
          In a $0 warrant0 proo4adIng lnatltutd by the County
          Attorney to tact t&f +alIdIty o r the lppoInlnont.
                 WC   tru8t   the above and rore&olng iu;llyamwar your
      inquiry.
                                                 Tours vary tmly




                                                  David Wuntch
                                                  Assistant